Voto disidente del Juez Asociado Señor Irizarry Yunqué
al cual se une el Juez Presidente Señor Trías Monge.
San Juan, Puerto Rico, a 27 de enero de 1981
La resolución de este Tribunal, negándose la expedición del auto de certiorari solicitado por el peticionario, parte del supuesto que éste renunció a su derecho a juicio rápido al no solicitar el archivo de la causa al magistrado que entendía en la vista preliminar en primera instancia. Aparte de que no hubo tal renuncia, los incidentes de este caso informan una conducta oficial extraña, que permanece inexplicada en los autos ante nos.
Vamos a los hechos. El 16 de septiembre de 1979 se pre-sentó denuncia contra el aquí peticionario por una alegada infracción de la Ley de Sustancias Controladas. Citado para vista preliminar para el 2 de noviembre siguiente, el peti-cionario oportunamente presentó, el 16 de octubre, una mo-ción bajo la Regla 95 de Procedimiento Criminal, y se expidió orden el 19 de ese mes, bajo dicha regla, requiriéndose al fiscal que suministrara y permitiera al abogado del peticionario *641inspeccionar y copiar determinados documentos. No obstante que dicha orden se emitió y notificó más de dos semanas antes de la fecha señalada para la vista, el fiscal no la cumplió. Ello motivó la primera posposición, y un nuevo señalamiento para el 21 de diciembre. Llegada esa fecha no pudo celebrarse la vista preliminar por estar ausente el agente Luzgardo Li-ciaga, testigo de cargo. Siguieron otros señalamientos —2 y 11 de febrero y 28 de marzo— sin que pudiera celebrarse dicha vista preliminar, ora por incumplimiento de la orden bajo la Regla 95, ora por no estar preparado el fiscal. En todas dichas fechas el peticionario compareció personalmente y asistido de su abogado.
Llegó el 28 de abril de 1980. El fiscal anunció estar prepa-rado. Se juramentaron sus testigos, agente Rainel Reyes y su supervisor de la Unidad de Drogas de la Policía de Ponce, Luzgardo Liciaga. El peticionario anunció un testigo de de-fensa, cuya identificación no reveló en ese momento por tra-tarse del alegado confidente, a quien tenía disponible para prestar testimonio. Puestos los testigos bajo las llamadas “reglas del tribunal”, comenzó la vista con el testimonio del agente Rainel Reyes. Concluido su testimonio, se llamó a su supervisor Luzgardo Liciaga, y no apareció. Inexplicable-mente se ausentó del tribunal, sin autorización alguna. El peticionario accedió entonces a que se alterase el orden de la prueba y presentó la suya. Llegado el mediodía se recesó hasta las dos de la tarde para entonces oír el testimonio de Liciaga. Éste no se presentó y, pasadas las 2:30, sin que el fiscal pre-sentara tampoco prueba del análisis químico de la substancia controlada cuya distribución se imputaba al peticionario, se determinó no haber causa probable, quedando con ello exone-rado.
A esta fecha habían transcurrido 229 días desde que el peticionario fuera detenido el 12 de septiembre de 1979. Transcurrieron 36 días más y el fiscal entonces presentó “solicitud de Vista Preliminar en alzada” ante el Tribunal *642Superior, ordenándose su celebración el 30 de junio de 1980, es decir, 63 días después de haberse determinado que no había causa probable. El peticionario oportunamente presentó mo-ción de archivo y sobreseimiento de la nueva solicitud, invo-cando que se había violado su derecho a juicio rápido. Al lla-marse el caso el 30 de junio de 1980, se declaró sin lugar dicha moción. Pero no se celebró la vista. El agente Liciaga tampoco estaba presente entonces, diz que por enfermedad, y se transfirió la vista preliminar para el 24 de julio de 1980, es decir, trescientos diez y seis días (diez meses y medio) desde que el peticionario fuera detenido. En ese período hubo unos seis señalamientos a todos los cuales compareció el peti-cionario.
Señalamos en Pueblo v. Opio Opio, 104 D.P.R. 165 (1975), págs. 169-170:
El derecho a juicio rápido no se circunscribe al acto del juicio propiamente dicho; se extiende para abarcar todas las etapas en progresión gradual desde la imputación inicial de delito. De otro modo ese derecho podría ser burlado prolongando sin justificación los trámites precedentes al juicio como ha ocurrido en este caso. En términos del derecho fundamental de todo ser humano a sentirse libre de la opresión y la preocupación martirizante que genera una acusación injusta, no hay diferencia apreciable entre la demora en someter la acusación al crisol depurante de la vista preliminar y la tardanza en celebrar el juicio para la decisión final sobre culpabilidad o inocencia. El derecho a juicio rápido, fundamental en nuestro procedimiento criminal, quedaría grave-mente afectado en su virtualidad y esencia si el Estado pudiera prolongar por término irrazonable la celebración de la vista preliminar. La Regla 247(b) de Procedimiento Criminal, que faculta al tribunal a sobreseer la causa a instancia propia, es adecuado vehículo para proteger al acusado de la excesiva tar-danza en la celebración de la vista preliminar.
Se pretende que el peticionario renunció a su derecho a juicio rápido al no solicitar el archivo de la causa en el Tribunal de Distrito. No creo que así fuera, pues se trata de uno de los derechos constitucionales fundamentales, al que no *643se renuncia implícitamente. Su renuncia debe ser expresa y no presunta. Así lo señalamos en Pueblo v. Arcelay Galán, 102 D.P.R. 409 (1974), donde dijimos (págs. 415-416) :
A la luz de lo anterior, resolvemos que la moción de desesti-mación radicada por el acusado a base de violación a su derecho a un juicio rápido basta para invocar su derecho a un juicio rápido. La no objeción por el acusado del señalamiento efectuado posteriormente no constituyó una renuncia a tal derecho. Se revoca en este sentido la doctrina representada por Pueblo v. Martínez Vega, 98 D.P.R. 946 (1970). Las renuncias a los dere-chos constitucionales fundamentales deben ser expresas y no presuntas, así como voluntarias y efectuadas con pleno conoci-miento de causa. Pueblo v. Morales Romero, 100 D.P.R. 436 (1972). (Énfasis suplido.)
Más aún, en el supuesto de considerar que hubo una re-nuncia implícita válida del derecho a juicio rápido al no so-licitarse archivo en el Distrito, no puede entenderse con ello que se renunció a ese derecho para siempre. El peticionario invocó su derecho ante el Tribunal Superior, donde había de celebrarse la vista “en alzada” sesenta y tres días después de haber sido exonerado. No solamente se denegó su solicitud, sino que, además, se pospuso la vista para veinticuatro días más tarde. Bastó que el fiscal alegara que el agente Liciaga estaba enfermo. Este es el mismo testigo cuya ausencia no explicada había provocado varias suspensiones en el Tribunal de Distrito. Es el mismo testigo que el 28 de abril de 1980, sin autorización y sin explicación alguna, violó las “reglas del [tjribunal” al ausentarse después de haber sido juramen-tado y no presentarse más al tribunal. ¿Por qué se ausentó? ¿Qué acción se tomó contra dicho testigo para vindicar el respeto debido al tribunal? ¿Qué importancia, para la expli-cación de la conducta del agente Liciaga, podría tener que el alegado confidente es testigo de defensa del peticionario? ¿Por qué el fiscal, sin tener prueba del análisis químico, anun-ció estar preparado para la vista del 28 de abril de 1980, cuando por ese solo hecho era obvio que no estaba preparado? *644¿Puede hacerse depender el proceso judicial, sobre todo en lo criminal, de tan inexplicable conducta oficial?
Por todas las consideraciones aquí expuestas, mantendría el criterio intimado en la resolución sobre mostración de cau-sa de este Tribunal de 14 de agosto de 1980, expediría el auto y revocaría la resolución que denegó la moción de archivo y sobreseimiento.